PER CURIAM.
This is an appeal from an order of the trial court which denied appellant’s petition for writ of mandamus after finding that the petition was time-barred by the statute of limitations. We reverse on the basis of our decision in Van Meter v. Singletary, 682 So.2d 1162 (Fla. 1st DCA 1996).
In Van Meter, we held that the enactment of section 95.11(8), Florida Statutes (1995), was an unconstitutional violation of the doctrine of separation of powers expressed in article II, section 3, of the Florida Constitution. 682 So.2d at 1165. As in Van Meter, we find that the statute of limitations should not have barred appellant’s action seeking a writ of mandamus.
Accordingly, we reverse the order denying appellant’s petition for writ of mandamus and remand the ease to the trial court. On remand, the trial court shall reinstate the petition and hold further proceedings consistent with this opinion.
REVERSED AND REMANDED, with directions.
ALLEN and MICKLE, JJ., concur.
MINER, J., specially concurs with written opinion.